Exhibit 10.1

 

SMALL BUSINESS LENDING FUND  –  SECURITIES PURCHASE AGREEMENT

 

CoBiz Financial Inc.

 

0449

Name of Company

 

SBLF No.

 

821 17th Street

 

Corporation

Street Address for Notices

 

Organizational Form (e.g., corporation, national bank)

 

 

 

Denver

Colorado

80202

 

Colorado

City

State

Zip Code

 

Jurisdiction of Organization

 

 

 

Steven Bangert

 

Board of Governors of the Federal Reserve System

Name of Contact Person to Receive Notices

 

Appropriate Federal Banking Agency

 

 

 

303-244-9700

 

303-293-2265

 

September 8, 2011

Fax Number for Notices

 

Phone Number for Notices

 

Effective Date

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the Effective
Date set forth above (the “Signing Date”) between the Secretary of the Treasury
(“Treasury”) and the Company named above (the “Company”), an entity existing
under the laws of the Jurisdiction of Organization stated above in the
Organizational Form stated above.  The Company has elected to participate in
Treasury’s Small Business Lending Fund program (“SBLF”).  This Agreement
contains the terms and conditions on which the Company intends to issue
preferred stock to Treasury, which Treasury will purchase using SBLF funds.

 

This Agreement consists of the following attached parts, all of which together
constitute the entire agreement of Treasury and the Company (the “Parties”) with
respect to the subject matter hereof, superseding all prior written and oral
agreements and understandings between the Parties with respect to such subject
matter:

 

Annex A:

Information Specific to the Company and the Investment

Annex B:

Definitions

Annex C:

General Terms and Conditions

Annex D:

Disclosure Schedule

Annex E:

Registration Rights

Annex F:

Form of Certificate of Designation

Annex G:

Form of Officer’s Certificate

Annex H:

Form of Supplemental Reports

Annex I:

Form of Annual Certification

Annex J:

Form of Opinion

Annex K:

Form of Repayment Document

 

This Agreement may be executed in any number of counterparts, each being deemed
to be an original instrument, and all of which will together constitute the same
agreement.  Executed signature pages to this Agreement may be delivered by
facsimile or electronic mail attachment.

 

--------------------------------------------------------------------------------


 

 

 

 

 

SBLF0449

Closing Date: September 8, 2011

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representatives of the parties hereto as of the Effective Date.

 

THE SECRETARY OF THE TREASURY

 

COBIZ FINANCIAL INC.

 

 

 

 

 

By:

/s/ Don Graves

 

By:

/s/ Steven Bangert

Name:

Don Graves

 

Name:

Steven Bangert

Title:

Deputy Assistant Secretary

 

Title:

Chief Executive Officer and Chairman

 

--------------------------------------------------------------------------------


 

ANNEX A

INFORMATION SPECIFIC TO THE COMPANY AND THE INVESTMENT

 

Purchase Information

 

Terms of the Purchase:

 

 

 

 

 

Series of Preferred Stock Purchased:

 

Senior Non-Cumulative Perpetual Preferred Stock, Series C

Per Share Liquidation Preference of Preferred Stock:

 

$1,000 per share

 

 

 

Number of Shares of Preferred Stock Purchased:

 

57,366

 

 

 

Dividend Payment Dates on the Preferred Stock:

 

Payable quarterly in arrears on January 1, April 1, July 1 and October 1 of each
year.

Purchase Price:

 

$57,366,000

 

 

 

Closing:

 

 

 

 

 

Location of Closing:

 

Fox, Hefter, Swibel, Levin & Carroll, LLP

200 W. Madison Street

Suite 3000

Chicago, Illinois 60606

Time of Closing:

 

10:00 a.m.

 

 

 

Date of Closing:

 

September 8, 2011

 

Redemption Information

(Only complete if the Company was a CPP or CDCI participant; leave blank
otherwise.)

 

Prior Program:

 

x

CPP

 

 

 

 

 

 

o

CDCI

 

 

 

 

Series of Previously Acquired Preferred Stock:

 

Fixed Rate Cumulative Perpetual Preferred Stock, Series B

Number of Shares of Previously Acquired Preferred Stock:

 

64,450

 

 

 

Repayment Amount:

 

$64,655,881.94

 

1

--------------------------------------------------------------------------------


 

Residual Amount:

 

$7,289,881.94

 

Matching Private Investment Information

 

Treasury investment is contingent on the Company raising Matching Private
Investment (check one):

 

o

Yes

 

 

x

No

 

 

 

If Yes, complete the following (leave blank otherwise):

 

 

 

 

 

Aggregate Dollar Amount of Matching Private Investment Required:

 

 

 

 

 

Aggregate Dollar Amount of Matching Private Investment Received:

 

 

 

 

 

Class of securities representing Matching Private Investment:

 

 

 

 

 

Date of issuance of Matching Private Investment:

 

 

 

2

--------------------------------------------------------------------------------


 

ANNEX B

DEFINITIONS

 

1.                                       Definitions.  Except as otherwise
specified herein or as the context may otherwise require, the following terms
have the respective meanings set forth below for all purposes of this Agreement.

 

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly through one
or more intermediaries, of the power to cause the direction of management and/or
policies of such person, whether through the ownership of voting securities by
contract or otherwise.

 

“Application Date” means the date of the Company’s completed application to
participate in SBLF.

 

“Appropriate Federal Banking Agency” means the “appropriate Federal banking
agency” with respect to the Company or such Company Subsidiaries, as applicable,
as defined in Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(q)).  The Appropriate Federal Banking Agency is identified on the
cover page of this Agreement.

 

“Appropriate State Banking Agency” means, if the Company is a State-chartered
bank, the Company’s State bank supervisor (as defined in Section 3(r) of the
Federal Deposit Insurance Act, 12 U.S.C. § 1813(q).

 

“Bank Holding Company” means a company registered as such with the Federal
Reserve pursuant to 12 U.S.C. §1842 and the regulations of the Federal Reserve
promulgated thereunder.

 

“Call Report” has the meaning assigned thereto in Section 4102(4) of the SBJA. 
If the Company is a Bank Holding Company or a Savings and Loan Holding Company,
unless the context clearly indicates otherwise:  (a) the term “Call Report”
shall mean the Call Report(s) (as defined in Section 4102(4) of the SBJA) of the
IDI Subsidiary(ies); and (b) if there are multiple IDI Subsidiaries, all
references herein or in any document executed or delivered in connection
herewith (including the Certificate of Designation, the Initial Supplemental
Report and all Quarterly Supplemental Reports) to any data reported in a Call
Report shall refer to the aggregate of such data across the Call Reports for all
such IDI Subsidiaries.

 

“CDCI” means the Community Development Capital Initiative, as authorized under
the Emergency Economic Stabilization Act of 2008.

 

 “Company Material Adverse Effect” means a material adverse effect on (i) the
business, results of operation or condition (financial or otherwise) of the
Company and its consolidated subsidiaries taken as a whole; provided, however,
that Company Material Adverse Effect shall not be deemed to include the effects
of (A) changes after the Signing Date in general

 

1

--------------------------------------------------------------------------------


 

business, economic or market conditions (including changes generally in
prevailing interest rates, credit availability and liquidity, currency exchange
rates and price levels or trading volumes in the United States or foreign
securities or credit markets), or any outbreak or escalation of hostilities,
declared or undeclared acts of war or terrorism, in each case generally
affecting the industries in which the Company and its subsidiaries operate, (B)
changes or proposed changes after the Signing Date in GAAP, or authoritative
interpretations thereof, or (C) changes or proposed changes after the Signing
Date in securities, banking and other laws of general applicability or related
policies or interpretations of Governmental Entities (in the case of each of
these clauses (A), (B) and (C), other than changes or occurrences to the extent
that such changes or occurrences have or would reasonably be expected to have a
materially disproportionate adverse effect on the Company and its consolidated
subsidiaries taken as a whole relative to comparable U.S. banking or financial
services organizations); or (ii) the ability of the Company to consummate the
Purchase and other transactions contemplated by this Agreement and perform its
obligations hereunder and under the Certificate of Designation on a timely basis
and declare and pay dividends on the Dividend Payment Dates set forth in the
Certificate of Designations.

 

“CPP” means the Capital Purchase Program, as authorized under the Emergency
Economic Stabilization Act of 2008.

 

“Disclosure Schedule” means that certain schedule to this Agreement delivered to
Treasury on or prior to the Signing Date, setting forth, among other things,
items the disclosure of which is necessary or appropriate in response to an
express disclosure requirement contained in a provision hereof.  The Disclosure
Schedule is contained in Annex D of this Agreement.

 

“Executive Officers” means the Company’s “executive officers” as defined in 12
C.F.R. § 215.2(e)(1) (regardless of whether or not such regulation is applicable
to the Company).

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“General Terms and Conditions” and “General T&C” each mean Annex C of this
Agreement.

 

“IDI Subsidiary” means any Company Subsidiary that is an insured depository
institution.

 

“Junior Stock” means Common Stock and any other class or series of stock of the
Company the terms of which expressly provide that it ranks junior to the
Preferred Shares as to dividend and redemption rights and/or as to rights on
liquidation, dissolution or winding up of the Company.

 

“knowledge of the Company” or “Company’s knowledge” means the actual knowledge
after reasonable and due inquiry of the “officers” (as such term is defined in
Rule 3b-2 under the Exchange Act) of the Company.

 

2

--------------------------------------------------------------------------------


 

“Matching Private Investment-Supported,” when used to describe the Company (if
applicable), means the Company’s eligibility for participation in the SBLF
program is conditioned upon the Company or an Affiliate of the Company
acceptable to Treasury receiving Matching Private Investment, as contemplated by
Section 4103(d)(3)(B) of the SBJA.

 

“Original Letter Agreement” means, if applicable, the Letter Agreement (and all
terms incorporated therein) pursuant to which Treasury purchased from the
Company, and the Company issued to Treasury, the Previously Acquired Preferred
Shares (or warrants exercised to acquire the Previously Acquired Preferred
Shares or the securities exchanged for the Previously Acquired Preferred Stock).

 

“Oversight Officials” means, interchangeably and collectively as context
requires, the Special Deputy Inspector General for SBLF Program Oversight, the
Inspector General of the Department of the Treasury, and the Comptroller General
of the United States.

 

“Parity Stock” means any class or series of stock of the Company the terms of
which do not expressly provide that such class or series will rank senior or
junior to the Preferred Shares as to dividend rights and/or as to rights on
liquidation, dissolution or winding up of the Company (in each case without
regard to whether dividends accrue cumulatively or non-cumulatively).

 

“Preferred Shares” means the number of shares of Preferred Stock identified in
the “Purchase Information” section of Annex A opposite “Number of Shares of
Preferred Stock Purchased.”

 

“Preferred Stock” means the series of the Company’s preferred stock identified
in the “Purchase Information” section of Annex A opposite “Series of Preferred
Stock Purchased.”

 

“Previously Acquired Preferred Shares” means, if the Company participated in CPP
or CDCI, the number of shares of Previously Acquired Preferred Stock identified
in the “Redemption Information” section of Annex A opposite “Number of Shares of
Previously Acquired Preferred Stock.”

 

“Previously Acquired Preferred Stock” means, if the Company participated in CPP
or CDCI, the series of the Company’s preferred stock identified in the
“Redemption Information” section of Annex A opposite “Series of Previously
Acquired Preferred Stock.”

 

“Previously Disclosed” means information set forth on the Disclosure Schedule or
the Disclosure Update, as applicable; provided, however, that disclosure in any
section of such Disclosure Schedule or Disclosure Update, as applicable, shall
apply only to the indicated section of this Agreement; provided, further, that
the existence of Previously Disclosed information, pursuant to a Disclosure
Update, shall neither obligate Treasury to consummate the Purchase nor limit or
affect any rights of or remedies available to Treasury.

 

“Prior Program” means (a) CPP, if the Company is a participant in CPP
immediately prior to the Closing, or (b) CDCI, if the Company is a participant
in CDCI immediately prior to the Closing.

 

3

--------------------------------------------------------------------------------


 

“Publicly-traded” means a company that (i) has a class of securities that is
traded on a national securities exchange and (ii) is required to file periodic
reports with either the Securities and Exchange Commission or its primary
federal bank regulator.

 

“Purchase” means the purchase of the Preferred Shares by Treasury from the
Company pursuant to this Agreement.

 

“Repayment” means the repurchase set forth in the Repayment Document.

 

“Repayment Amount” means, if the Company participated in CPP or CDCI, the
aggregate amount payable by the Company as of the Closing Date to redeem the
Previously Acquired Preferred Stock in accordance with its terms, which amount
is set forth in the “Redemption Information” section of Annex A.

 

“Savings and Loan Holding Company” means a company registered as such with the
Office of Thrift Supervision or any successor thereto pursuant to 12 U.S.C.
§1467(a) and the regulations of the Office of Thrift Supervision promulgated
thereunder.

 

“SBJA” means the Small Business Jobs Act of 2010, as it may be amended from time
to time.

 

“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (A) of which such person or a subsidiary of
such person is a general partner or (B) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest, penalty or addition
imposed by any Governmental Entity.

 

“Total Assets” means, with respect to an insured depository institution, the
total assets of such insured depository institution.

 

 “Total Risk-Weighted Assets” means, with respect to an insured depository
institution, the risk-weighted assets of such insured depository institution.

 

“Warrant” has the meaning set forth in the Repayment Document.

 

2.                                       Index of Definitions.  The following
table, which is provided solely for convenience of reference and shall not
affect the interpretation of this Agreement, identifies the location where
capitalized terms are defined in this Agreement:

 

4

--------------------------------------------------------------------------------


 

 

 

Location of

Term

 

Definition

Affiliate

 

Annex B, §1

Agreement

 

Cover Page

Appropriate Federal Banking Agency

 

Annex B, §1

Appropriate State Banking Agency

 

Annex B, §1

Bank Holding Company

 

Annex B, §1

Bankruptcy Exceptions

 

General T&C, §2.5(a)

Board of Directors

 

General T&C, §2.6

Business Combination

 

General T&C, §5.8

business day

 

General T&C, §5.12

Call Report

 

Annex B, §1

Capitalization Date

 

General T&C, §2.2

CDCI

 

Annex B, §1

Certificate of Designation

 

General T&C, §1.3(d)

Charter

 

General T&C, §1.3(d)

Closing

 

General T&C, §1.2(a)

Closing Date

 

General T&C, §1.2(a)

Closing Deadline

 

General T&C, §5.1(a)(i)

Code

 

General T&C, §2.14

Common Stock

 

General T&C, §2.2

Company

 

Cover Page

Company Financial Statements

 

General T&C, §1.3(i)

Company Material Adverse Effect

 

Annex B, §1

Company Reports

 

General T&C, §2.9

Company Subsidiary; Company Subsidiaries

 

General T&C, §2.5(b)

control; controlled by; under common control with

 

Annex B, §1

CPP

 

Annex B, §1

Disclosure Schedule

 

Annex B, §1

Disclosure Update

 

General T&C, §1.3(h)

ERISA

 

General T&C, §2.14

Exchange Act

 

General T&C, §4.3

Federal Reserve

 

Annex B, §1

GAAP

 

Annex B, §1

Governmental Entities

 

General T&C, §1.3(a)

Holders

 

General T&C, §4.4(a)

Indemnitee

 

General T&C, §4.4(b)

Information

 

General T&C, §3.1(c)(iii)

Initial Supplemental Report

 

General T&C, §1.3(j)

Treasury

 

Cover Page

Junior Stock

 

Annex B, §1

knowledge of the Company; Company’s knowledge

 

Annex B, §1

Matching Private Investment

 

General T&C, §1.3(l)

Matching Private Investment-Supported

 

Annex B, § 1

Matching Private Investors

 

General T&C, §1.3(l)

officers

 

Annex B, §1

 

5

--------------------------------------------------------------------------------


 

Parity Stock

 

Annex B, §1

Parties

 

Cover Page

Plan

 

General T&C, §2.14

Preferred Shares

 

Annex B, §1

Preferred Stock

 

Annex B, §1

Previously Acquired Preferred Shares

 

Annex B, §1

Previously Acquired Preferred Stock

 

Annex B, §1

Previously Disclosed

 

Annex B, §1

Prior Program

 

General T&C, §1.2(c)

Proprietary Rights

 

General T&C, §2.21

Purchase

 

Annex B, §1

Purchase Price

 

General T&C, §1.1(a)

Regulatory Agreement

 

General T&C, §2.19

Related Party

 

General T&C, §2.25

Repayment Document

 

General T&C, §1.2(b)(ii)(E)

Residual Amount

 

General T&C, §1.2(b)(ii)(B)

Savings and Loan Holding Company

 

Annex B, §1

SBJA

 

Annex B, §1

SBLF

 

Cover Page

SEC

 

General T&C, §2.11

Securities Act

 

General T&C, §2.1

Signing Date

 

Cover Page

subsidiary

 

Annex B, §1

Quarterly Supplemental Report

 

General T&C, §3.1(d)(i)

Tax; Taxes

 

Annex B, §1

Transfer

 

General T&C, §4.3

 

3.                                       Defined Terms in Annex K.  Except for
defined terms in Annex K that are expressly cross-referenced in another part of
this Agreement, terms defined in Annex K are defined therein solely for purposes
of Annex K and are not applicable to other parts of this Agreement.

 

6

--------------------------------------------------------------------------------


 

ANNEX C

GENERAL TERMS AND CONDITIONS

 

CONTENTS OF GENERAL TERMS AND CONDITIONS

 

 

 

Page

ARTICLE I

PURCHASE; CLOSING

3

 

 

 

 

 

1.1

Purchase

3

 

1.2

Closing

3

 

1.3

Closing Conditions

4

 

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

6

 

 

 

 

 

2.1

Organization, Authority and Significant Subsidiaries

6

 

2.2

Capitalization

6

 

2.3

Preferred Shares

7

 

2.4

Compliance With Identity Verification Requirements

7

 

2.5

Authorization; Enforceability

7

 

2.6

Anti-takeover Provisions and Rights Plan

8

 

2.7

No Company Material Adverse Effect

8

 

2.8

Company Financial Statements

9

 

2.9

Reports

9

 

2.10

No Undisclosed Liabilities

9

 

2.11

Offering of Securities

10

 

2.12

Litigation and Other Proceedings

10

 

2.13

Compliance with Laws

10

 

2.14

Employee Benefit Matters

11

 

2.15

Taxes

11

 

2.16

Properties and Leases

11

 

2.17

Environmental Liability

12

 

2.18

Risk Management Instruments

12

 

2.19

Agreements with Regulatory Agencies

12

 

2.20

Insurance

13

 

2.21

Intellectual Property

13

 

2.22

Brokers and Finders

13

 

2.23

Disclosure Schedule

13

 

2.24

Previously Acquired Preferred Shares

14

 

2.25

Related Party Transactions

14

 

2.26

Ability to Pay Dividends

14

 

 

 

 

ARTICLE III

COVENANTS

14

 

 

 

 

 

3.1

Affirmative Covenants

14

 

3.2

Negative Covenants

20

 

1

--------------------------------------------------------------------------------


 

ARTICLE IV

ADDITIONAL AGREEMENTS

21

 

 

 

 

 

4.1

Purchase for Investment

21

 

4.2

Legends

21

 

4.3

Transfer of Preferred Shares

22

 

4.4

Rule 144; Rule 144A; 4(1½) Transactions

22

 

4.5

Depositary Shares

24

 

4.6

Expenses and Further Assurances

24

 

 

 

 

ARTICLE V

MISCELLANEOUS

24

 

 

 

 

 

5.1

Termination

24

 

5.2

Survival

25

 

5.3

Amendment

25

 

5.4

Waiver of Conditions

26

 

5.5

Governing Law; Submission to Jurisdiction; etc.

26

 

5.6

No Relationship to TARP

26

 

5.7

Notices

26

 

5.8

Assignment

27

 

5.9

Severability

27

 

5.10

No Third Party Beneficiaries

27

 

5.11

Specific Performance

27

 

5.12

Interpretation

27

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

PURCHASE; CLOSING

 

1.1                                 Purchase.  On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to sell to Treasury,
and Treasury agrees to purchase from the Company, at the Closing, the Preferred
Shares for the aggregate price set forth on Annex A (the “Purchase Price”).

 

1.2                                 Closing.  (a)  On the terms and subject to
the conditions set forth in this Agreement, the closing of the Purchase (the
“Closing”) will take place at the location specified in Annex A, at the time and
on the date set forth in Annex A or as soon as practicable thereafter, or at
such other place, time and date as shall be agreed between the Company and
Treasury.  The time and date on which the Closing occurs is referred to in this
Agreement as the “Closing Date”.

 

(b)                                 Subject to the fulfillment or waiver of the
conditions to the Closing in Section 1.3, at the Closing:

 

(i)                                     if Treasury holds Previously Acquired
Preferred Shares:

 

(A)                              the Purchase Price shall first be applied to
pay the Repayment Amount;

 

(B)                                if the Purchase Price is less than the
Repayment Amount, the Company shall pay the positive difference (if any) between
the Repayment Amount and the Purchase Price (a “Residual Amount”) to Treasury’s
Office of Financial Stability by wire transfer of immediately available United
States funds to an account designated in writing by Treasury; and

 

(C)                                upon receipt of the full Repayment Amount (by
application of the Purchase Price and, if applicable, the Company’s payment of
the Residual Amount), Treasury and the Company will consummate the Repayment;

 

(D)                               the Company will deliver to Treasury a
statement of adjustment as contemplated by Section 13(J) of the Warrant; and

 

(E)                                 the Company and Treasury will execute and
deliver a properly completed repurchase document in the form attached hereto as
Annex K, (the “Repayment Document”).

 

(ii)                                  the Company will deliver the Preferred
Shares as evidenced by one or more certificates dated the Closing Date and
bearing appropriate legends as hereinafter provided for, in exchange for payment
in full of the Purchase Price by application of the Purchase Price to the
Repayment and by wire transfer of immediately available United States funds to a
bank account designated by the Company in the Initial Supplemental Report, as
applicable.

 

3

--------------------------------------------------------------------------------


 

1.3                                 Closing Conditions. The obligation of
Treasury to consummate the Purchase is subject to the fulfillment (or waiver by
Treasury) at or prior to the Closing of each of the following conditions:

 

(a)                                  (i) any approvals or authorizations of all
United States federal, state, local, foreign and other governmental, regulatory
or judicial authorities (collectively, “Governmental Entities”) required for the
consummation of the Purchase shall have been obtained or made in form and
substance reasonably satisfactory to each party and shall be in full force and
effect and all waiting periods required by United States and other applicable
law, if any, shall have expired and (ii) no provision of any applicable United
States or other law and no judgment, injunction, order or decree of any
Governmental Entity shall prohibit the purchase and sale of the Preferred Shares
as contemplated by this Agreement;

 

(b)                                 (i) the representations and warranties of
the Company set forth in (A) Sections 2.7 and 2.26 shall be true and correct in
all respects as though made on and as of the Closing Date; (B) Sections 2.1,
2.2, 2.3, 2.4, 2.5, 2.6, 2.19, 2.22, 2.23, 2.24 and 2.25 shall be true and
correct in all material respects as though made on and as of the Closing Date
(other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct in
all respects as of such other date); and (C) Sections 2.8 through 2.18 and
Sections 2.20 through 2.21 (disregarding all qualifications or limitations set
forth in such representations and warranties as to “materiality”, “Company
Material Adverse Effect” and words of similar import) shall be true and correct
as though made on and as of the Closing Date (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct as of such other date), except to the
extent that the failure of such representations and warranties referred to in
this Section 1.3(b)(i)(C) to be so true and correct, individually or in the
aggregate, does not have and would not reasonably be expected to have a Company
Material Adverse Effect; and (ii) the Company shall have performed in all
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing;

 

(c)                                  the Company shall have delivered to
Treasury a certificate signed on behalf of the Company by an Executive Officer
certifying to the effect that the conditions set forth in Section 1.3(b) have
been satisfied, in substantially the form of Annex G;

 

(d)                                 the Company shall have duly adopted and
filed with the Secretary of State of its jurisdiction of organization or other
applicable Governmental Entity an amendment to its certificate or articles of
incorporation, articles of association, or similar organizational document
(“Charter”) in substantially the form of Annex F (the “Certificate of
Designation”) and the Company shall have delivered to Treasury a copy of the
filed Certificate of Designation with appropriate evidence from the Secretary of
State or other applicable Governmental Entity that the filing has been accepted,
or if a filed copy is unavailable, a certificate signed on behalf of the Company
by an Executive Officer certifying to the effect that the filing of the
Certificate of Designation has been accepted, in substantially the form attached
hereto as Annex F;

 

(e)                                  the Company shall have delivered to
Treasury true, complete and correct certified copies of the Charter and bylaws
of the Company;

 

4

--------------------------------------------------------------------------------


 

(f)                                    the Company shall have delivered to
Treasury a written opinion from counsel to the Company (which may be internal
counsel), addressed to Treasury and dated as of the Closing Date, in
substantially the form of Annex J;

 

(g)                                 the Company shall have delivered
certificates in proper form or, with the prior consent of Treasury, evidence of
shares in book-entry form, evidencing the Preferred Shares to Treasury or its
designee(s);

 

(h)                                 the Company shall have delivered to Treasury
a copy of the Disclosure Schedule on or prior to the Signing Date and, to the
extent that any information set forth on the Disclosure Schedule needs to be
updated or supplemented to make it true, complete and correct as of the Closing
Date, (i) the Company shall have delivered to Treasury an update to the
Disclosure Schedule (the “Disclosure Update”), setting forth any information
necessary to make the Disclosure Schedule true, correct and complete as of the
Closing Date and (ii) Treasury, in its sole discretion, shall have approved the
Disclosure Update, provided, however, that the delivery and acceptance of the
Disclosure Update shall not limit or affect any rights of or remedies available
to Treasury;

 

(i)                                     the Company shall have delivered to
Treasury on or prior to the Signing Date each of the consolidated financial
statements of the Company and its consolidated subsidiaries for each of the last
three completed fiscal years of the Company (which shall be audited to the
extent audited financial statements are available prior to the Signing Date)
(together with the Call Reports filed by the Company or the IDI Subsidiary(ies)
for each completed quarterly period since the last completed fiscal year, the
“Company Financial Statements”);

 

(j)                                     the Company shall have delivered to
Treasury, not later than five (5) business days prior to the Closing Date, a
certificate (the “Initial Supplemental Report”) in substantially the form
attached hereto as Annex H setting forth a complete and accurate statement of
loans held by the Company (or if the Company is a Bank Holding Company or a
Savings and Loan Holding Company, by the IDI Subsidiary(ies)) in each of the
categories described therein, for the time periods specified therein,
(A) including a signed certification of the Chief Executive Officer, the Chief
Financial Officer and all directors or trustees of the Company or the IDI
Subsidiary(ies) who attested to the Call Reports for the quarters covered by
such certificate, that such certificate (x) has been prepared in conformance
with the instructions issued by Treasury and (y) is true and correct to the best
of their knowledge and belief; and (B) completed for the last full calendar
quarter prior to the Closing Date and the four (4) quarters ended September 30,
2009, December 31, 2009, March 31, 2010 and June 30, 2010;

 

(k)                                  prior to the Signing Date, the Company
shall have delivered to Treasury, the Appropriate Federal Banking Agency and, if
the Company is a State-chartered bank, the Appropriate State Banking Agency, a
small business lending plan describing how the Company’s business strategy and
operating goals will allow it to address the needs of small businesses in the
area it serves, as well as a plan to provide linguistically and culturally
appropriate outreach, where appropriate; and

 

5

--------------------------------------------------------------------------------


 

(l)                                     if the Company is Matching Private
Investment-Supported, on or after September 27, 2010 the Company or an Affiliate
of the Company acceptable to Treasury shall (i) have received equity capital
(“Matching Private Investment”) from one or more non-governmental investors
(“Matching Private Investors”) (A) in an amount equal to or greater than the
Aggregate Dollar Amount of Matching Private Investment Required set forth on
Annex A (net of all dividends paid with respect to, and all repurchases and
redemptions of, the Company’s equity securities), (B) that is subordinate in
right of payment of dividends, liquidation preference and redemption rights to
the Preferred Shares and (C) that is acceptable in form and substance to
Treasury, in its sole discretion and (ii) have satisfied the following
requirements reasonably in advance of the Closing Date: (A) delivery of copies
of the definitive documentation for the Matching Private Investment to Treasury,
(B) delivery of the organizational charts of such non-governmental investors to
Treasury, each certified by the applicable non-governmental investor and
demonstrating that such non-governmental investor is not an Affiliate of the
Company, (C) delivery of any other documents or information as Treasury may
reasonably request, in its sole discretion and (D) any other terms and
conditions imposed by Treasury or the Appropriate Federal Banking Agency, in
their sole discretion.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to Treasury that as of the Signing Date and
as of the Closing Date (or such other date specified herein):

 

2.1                                 Organization, Authority and Significant
Subsidiaries.  The Company has been duly incorporated and is validly existing
and in good standing under the laws of its jurisdiction of organization, with
the necessary power and authority to own, operate and lease its properties and
conduct its business as it is being currently conducted, and except as has not,
individually or in the aggregate, had and would not reasonably be expected to
have a Company Material Adverse Effect, has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification; each subsidiary of
the Company that would be considered a “significant subsidiary” within the
meaning of Rule 1-02(w) of Regulation S-X under the Securities Act of 1933 (the
“Securities Act”), has been duly organized and is validly existing in good
standing under the laws of its jurisdiction of organization.  The Charter and
bylaws of the Company, copies of which have been provided to Treasury prior to
the Signing Date, are true, complete and correct copies of such documents as in
full force and effect as of the Signing Date and as of the Closing Date.

 

2.2                                 Capitalization.  The outstanding shares of
capital stock of the Company have been duly authorized and are validly issued
and outstanding, fully paid and nonassessable, and subject to no preemptive or
similar rights (and were not issued in violation of any preemptive rights). As
of the Signing Date, the Company does not have outstanding any securities or
other obligations providing the holder the right to acquire its common stock
(“Common Stock”) or other capital stock that is not reserved for issuance as
specified in Part 2.2 of the Disclosure Schedule, and the Company has not made
any other commitment to authorize, issue or sell any Common Stock or other
capital stock.  Since the last day of the fiscal period covered by the last Call
Report filed by

 

6

--------------------------------------------------------------------------------


 

the Company or the IDI Subsidiary(ies) prior to the Application Date (the
“Capitalization Date”), the Company has not (a) declared, and has no present
intention of declaring, any dividends on its Common Stock in a per-share amount
greater than the per-share amount of declared dividends that are reflected in
such Call Report; (b) declared, and has no present intention of declaring
(except as contemplated by the Certificate of Designation) any dividends on any
of its preferred stock in a per-share amount greater than the per-share amount
of declared dividends that are reflected in such Call Report; or (c) issued any
shares of Common Stock or other capital stock, other than (i) shares issued upon
the exercise of stock options or delivered under other equity-based awards or
other convertible securities or warrants which were issued and outstanding on
the Capitalization Date and disclosed in Part 2.2 of the Disclosure Schedule,
(ii) shares disclosed in Part 2.2 of the Disclosure Schedule, and (iii) if the
Company is Matching Private Investment-Supported, shares or other capital stock
representing Matching Private Investment disclosed in the “Matching Private
Investment” section of Annex A.  Except as disclosed in Part 2.2 of the
Disclosure Schedule, the Company has no agreements providing for the accelerated
exercise, settlement or exchange of any capital stock of the Company for Common
Stock.  Each holder of 5% or more of any class of capital stock of the Company
and such holder’s primary address are set forth in Part 2.2 of the Disclosure
Schedule.  The Company has received a representation from each Matching Private
Investor that such Matching Private Investor has not received or applied for any
investment from the SBLF, and the Company has no reason to believe that any such
representation is inaccurate.  If the Company is a Bank Holding Company or a
Savings and Loan Holding Company, (x) the percentage of each IDI Subsidiary’s
issued and outstanding capital stock that is owned by the Company is set forth
on Part 2.2 of the Disclosure Schedule; and (y) all shares of issued and
outstanding capital stock of the IDI Subsidiary(ies) owned by the Company are
free and clear of all liens, security interests, charges or encumbrances.  Since
the Application Date, there has been no change in the organizational hierarchy
information regarding the Company that was available on the Application Date
from the National Information Center of the Federal Reserve System.

 

2.3                                 Preferred Shares.  The Preferred Shares have
been duly and validly authorized, and, when issued and delivered pursuant to
this Agreement, such Preferred Shares will be duly and validly issued and fully
paid and non-assessable, will not be issued in violation of any preemptive
rights, and will rank pari passu with or senior to all other series or classes
of Preferred Stock, whether or not designated, issued or outstanding, with
respect to the payment of dividends and the distribution of assets in the event
of any dissolution, liquidation or winding up of the Company.

 

2.4                                 Compliance with Identity Verification
Requirements. The Company and the Company Subsidiaries (to the extent such
regulations are applicable to the Company Subsidiaries) are in compliance with
the requirements of Section 103.121 of title 31, Code of Federal Regulations.

 

2.5                                 Authorization, Enforceability.

 

(a)                                  The Company has the corporate power and
authority to execute and deliver this Agreement and to carry out its obligations
hereunder (which includes the issuance of the Preferred Shares).  The execution,
delivery and performance by the Company of this Agreement and the consummation
of the transactions contemplated hereby have been duly

 

7

--------------------------------------------------------------------------------


 

authorized by all necessary corporate action on the part of the Company and its
stockholders, and no further approval or authorization is required on the part
of the Company.  This Agreement is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to any
limitations of applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity (“Bankruptcy Exceptions”).

 

(b)                                 The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby and compliance by the Company with the provisions hereof,
will not (i) violate, conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or any
subsidiary of the Company (each subsidiary, a “Company Subsidiary” and,
collectively, the “Company Subsidiaries”) under any of the terms, conditions or
provisions of (A) its organizational documents or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it or any Company Subsidiary may be bound, or to which the Company or any
Company Subsidiary or any of the properties or assets of the Company or any
Company Subsidiary may be subject, or (ii) subject to compliance with the
statutes and regulations referred to in the next paragraph, violate any statute,
rule or regulation or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets except, in the case of clauses (i)(B) and (ii), for those
occurrences that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.

 

(c)                                  Other than the filing of the Certificate of
Designation with the Secretary of State of its jurisdiction of organization or
other applicable Governmental Entity, such filings and approvals as are required
to be made or obtained under any state “blue sky” laws and such as have been
made or obtained, no notice to, filing with, exemption or review by, or
authorization, consent or approval of, any Governmental Entity is required to be
made or obtained by the Company in connection with the consummation by the
Company of the Purchase except for any such notices, filings, exemptions,
reviews, authorizations, consents and approvals the failure of which to make or
obtain would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.

 

2.6                                 Anti-takeover Provisions and Rights Plan. 
The Board of Directors of the Company (the “Board of Directors”) has taken all
necessary action to ensure that the transactions contemplated by this Agreement
and the consummation of the transactions contemplated hereby will be exempt from
any anti-takeover or similar provisions of the Company’s Charter and bylaws, and
any other provisions of any applicable “moratorium”, “control share”, “fair
price”, “interested stockholder” or other anti-takeover laws and regulations of
any jurisdiction.

 

2.7                                 No Company Material Adverse Effect.  Since
the last day of the fiscal period covered by the last Call Report filed by the
Company or the IDI Subsidiary(ies) prior to the

 

8

--------------------------------------------------------------------------------


 

Application Date, no fact, circumstance, event, change, occurrence, condition or
development has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect.

 

2.8                                 Company Financial Statements.  The Company
Financial Statements present fairly in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates indicated therein and the consolidated results of their operations for the
periods specified therein; and except as stated therein, such financial
statements (a) were prepared in conformity with GAAP applied on a consistent
basis (except as may be noted therein) and (b) have been prepared from, and are
in accordance with, the books and records of the Company and the Company
Subsidiaries.

 

2.9                                 Reports.

 

(a)                                  Since December 31, 2007, the Company and
each Company Subsidiary has filed all reports, registrations, documents,
filings, statements and submissions, together with any amendments thereto, that
it was required to file with any Governmental Entity (the foregoing,
collectively, the “Company Reports”) and has paid all fees and assessments due
and payable in connection therewith, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.  As of their respective dates of filing, the Company
Reports complied in all material respects with all statutes and applicable
rules and regulations of the applicable Governmental Entities.

 

(b)                                 The records, systems, controls, data and
information of the Company and the Company Subsidiaries are recorded, stored,
maintained and operated under means (including any electronic, mechanical or
photographic process, whether computerized or not) that are under the exclusive
ownership and direct control of the Company or the Company Subsidiaries or their
accountants (including all means of access thereto and therefrom), except for
any non-exclusive ownership and non-direct control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below in this Section 2.9(b).  The Company (i) has
implemented and maintains adequate disclosure controls and procedures to ensure
that material information relating to the Company, including the consolidated
Company Subsidiaries, is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (ii) has
disclosed, based on its most recent evaluation prior to the Signing Date, to the
Company’s outside auditors and the audit committee of the Board of Directors
(A) any significant deficiencies and material weaknesses in the design or
operation of internal controls that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting.

 

2.10                           No Undisclosed Liabilities.  Neither the Company
nor any of the Company Subsidiaries has any liabilities or obligations of any
nature (absolute, accrued, contingent or otherwise) which are not properly
reflected in the Company Financial Statements to the extent required to be so
reflected and, if applicable, reserved against in accordance with GAAP applied
on a consistent basis, except for (a) liabilities that have arisen since the
last fiscal year end in the ordinary and usual course of business and consistent
with past practice and (b) liabilities that,

 

9

--------------------------------------------------------------------------------


 

individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.

 

2.11                           Offering of Securities.  Neither the Company nor
any person acting on its behalf has taken any action (including any offering of
any securities of the Company under circumstances which would require the
integration of such offering with the offering of any of the Preferred Shares
under the Securities Act, and the rules and regulations of the Securities and
Exchange Commission (the “SEC”) promulgated thereunder), which might subject the
offering, issuance or sale of any of the Preferred Shares to Treasury pursuant
to this Agreement to the registration requirements of the Securities Act.

 

2.12                           Litigation and Other Proceedings.  Except as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect, there is no (a) pending or, to the knowledge of
the Company, threatened, claim, action, suit, investigation or proceeding,
against the Company or any Company Subsidiary or to which any of their assets
are subject nor is the Company or any Company Subsidiary subject to any order,
judgment or decree or (b) unresolved violation, criticism or exception by any
Governmental Entity with respect to any report or relating to any examinations
or inspections of the Company or any Company Subsidiaries.  There is no claim,
action, suit, investigation or proceeding pending or, to the Company’s
knowledge, threatened against any institution-affiliated party (as defined in 12
U.S.C. §1813(u)) of the Company or any of the IDI Subsidiaries that, if
determined or resolved in a manner adverse to such institution-affiliated party,
could result in such institution-affiliated party being prohibited from
participation in the conduct of the affairs of any financial institution or
holding company of any financial institution and, to the Company’s knowledge,
there are no facts or circumstances could reasonably be expected to provide a
basis for any such claim, action, suit, investigation or proceeding.

 

2.13                           Compliance with Laws.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the Company and the Company Subsidiaries have all
permits, licenses, franchises, authorizations, orders and approvals of, and have
made all filings, applications and registrations with, Governmental Entities
that are required in order to permit them to own or lease their properties and
assets and to carry on their business as presently conducted and that are
material to the business of the Company or such Company Subsidiary.  Except as
set forth in Part 2.13 of the Disclosure Schedule, the Company and the Company
Subsidiaries have complied in all respects and are not in default or violation
of, and none of them is, to the knowledge of the Company, under investigation
with respect to or, to the knowledge of the Company, have been threatened to be
charged with or given notice of any violation of, any applicable domestic
(federal, state or local) or foreign law, statute, ordinance, license, rule,
regulation, policy or guideline, order, demand, writ, injunction, decree or
judgment of any Governmental Entity, other than such noncompliance, defaults or
violations that would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.  Except for statutory or
regulatory restrictions of general application, no Governmental Entity has
placed any restriction on the business or properties of the Company or any
Company Subsidiary that would, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

2.14                           Employee Benefit Matters.  Except as would not
reasonably be expected to have, either individually or in the aggregate, a
Company Material Adverse Effect: (a) each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) providing benefits to any current or former employee,
officer or director of the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) that is sponsored, maintained or contributed to
by the Company or any member of its Controlled Group and for which the Company
or any member of its Controlled Group would have any liability, whether actual
or contingent (each, a “Plan”) has been maintained in compliance with its terms
and with the requirements of all applicable statutes, rules and regulations,
including ERISA and the Code; (b) with respect to each Plan subject to Title IV
of ERISA (including, for purposes of this clause (b), any plan subject to Title
IV of ERISA that the Company or any member of its Controlled Group previously
maintained or contributed to in the six years prior to the Signing Date), (1) no
“reportable event” (within the meaning of Section 4043(c) of ERISA), other than
a reportable event for which the notice period referred to in Section 4043(c) of
ERISA has been waived, has occurred in the three years prior to the Signing Date
or is reasonably expected to occur, (2) no “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (3) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on the assumptions used to fund such Plan) and (4) neither the
Company nor any member of its Controlled Group has incurred in the six years
prior to the Signing Date, or reasonably expects to incur, any liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation in the ordinary course and without default)
in respect of a Plan (including any Plan that is a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (c) each Plan that is intended
to be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service with respect to its
qualified status that has not been revoked, or such a determination letter has
been timely applied for but not received by the Signing Date, and nothing has
occurred, whether by action or by failure to act, which could reasonably be
expected to cause the loss, revocation or denial of such qualified status or
favorable determination letter.

 

2.15                           Taxes.  Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
(a) the Company and the Company Subsidiaries have filed all federal, state,
local and foreign income and franchise Tax returns (together with any schedules
and attached thereto) required to be filed through the Signing Date, subject to
permitted extensions, and have paid all Taxes due thereon, (b) all such Tax
returns (together with any schedules and attached thereto) are true, complete
and correct in all material respects and were prepared in compliance with all
applicable laws and (c) no Tax deficiency has been determined adversely to the
Company or any of the Company Subsidiaries, nor does the Company have any
knowledge of any Tax deficiencies.

 

2.16                           Properties and Leases.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the Company and the Company Subsidiaries have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens (including, without limitation,

 

11

--------------------------------------------------------------------------------


 

liens for Taxes), encumbrances, claims and defects that would affect the value
thereof or interfere with the use made or to be made thereof by them.  Except as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect, the Company and the Company Subsidiaries hold
all leased real or personal property under valid and enforceable leases with no
exceptions that would interfere with the use made or to be made thereof by them.

 

2.17                           Environmental Liability.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect:

 

(a)                                  there is no legal, administrative, or other
proceeding, claim or action of any nature seeking to impose, or that would
reasonably be expected to result in the imposition of, on the Company or any
Company Subsidiary, any liability relating to the release of hazardous
substances as defined under any local, state or federal environmental statute,
regulation or ordinance, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, pending or, to the Company’s knowledge,
threatened against the Company or any Company Subsidiary;

 

(b)                                 to the Company’s knowledge, there is no
reasonable basis for any such proceeding, claim or action; and

 

(c)                                  neither the Company nor any Company
Subsidiary is subject to any agreement, order, judgment or decree by or with any
court, Governmental Entity or third party imposing any such environmental
liability.

 

2.18                           Risk Management Instruments.  Except as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, all derivative instruments, including, swaps, caps,
floors and option agreements, whether entered into for the Company’s own
account, or for the account of one or more of the Company Subsidiaries or its or
their customers, were entered into (i) only in the ordinary course of business,
(ii) in accordance with prudent practices and in all material respects with all
applicable laws, rules, regulations and regulatory policies and (iii) with
counterparties believed to be financially responsible at the time; and each of
such instruments constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms, except as may be limited by the Bankruptcy Exceptions.  Neither the
Company or the Company Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in breach of any of its obligations under any such
agreement or arrangement other than such breaches that would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.

 

2.19                           Agreements with Regulatory Agencies.  Except as
set forth in Part 2.19 of the Disclosure Schedule, neither the Company nor any
Company Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since December 31, 2007, has adopted any board resolutions at the request of,
any Governmental Entity that currently restricts the conduct of its business or
that in any material manner relates to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends,

 

12

--------------------------------------------------------------------------------


 

its credit, risk management or compliance policies or procedures, its internal
controls, its management or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company or any Company
Subsidiary been advised since December 31, 2007, by any such Governmental Entity
that it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement.  The Company and each Company Subsidiary is in compliance
with each Regulatory Agreement to which it is party or subject, and neither the
Company nor any Company Subsidiary has received any notice from any Governmental
Entity indicating that either the Company or any Company Subsidiary is not in
compliance with any such Regulatory Agreement.

 

2.20                           Insurance.  The Company and the Company
Subsidiaries are insured with reputable insurers against such risks and in such
amounts as the management of the Company reasonably has determined to be prudent
and consistent with industry practice.  The Company and the Company Subsidiaries
are in material compliance with their insurance policies and are not in default
under any of the material terms thereof, each such policy is outstanding and in
full force and effect, all premiums and other payments due under any material
policy have been paid, and all claims thereunder have been filed in due and
timely fashion, except, in each case, as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.

 

2.21                           Intellectual Property.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, (i) the Company and each Company Subsidiary owns or
otherwise has the right to use, all intellectual property rights, including all
trademarks, trade dress, trade names, service marks, domain names, patents,
inventions, trade secrets, know-how, works of authorship and copyrights therein,
that are used in the conduct of their existing businesses and all rights
relating to the plans, design and specifications of any of its branch facilities
(“Proprietary Rights”) free and clear of all liens and any claims of ownership
by current or former employees, contractors, designers or others and
(ii) neither the Company nor any of the Company Subsidiaries is materially
infringing, diluting, misappropriating or violating, nor has the Company or any
of the Company Subsidiaries received any written (or, to the knowledge of the
Company, oral) communications alleging that any of them has materially
infringed, diluted, misappropriated or violated, any of the Proprietary Rights
owned by any other person.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, to
the Company’s knowledge, no other person is infringing, diluting,
misappropriating or violating, nor has the Company or any or the Company
Subsidiaries sent any written communications since December 31, 2007, alleging
that any person has infringed, diluted, misappropriated or violated, any of the
Proprietary Rights owned by the Company and the Company Subsidiaries.

 

2.22                           Brokers and Finders.  Treasury has no liability
for any amounts that any broker, finder or investment banker is entitled to for
any financial advisory, brokerage, finder’s or other fee or commission in
connection with this Agreement or the transactions contemplated hereby based
upon arrangements made by or on behalf of the Company or any Company Subsidiary.

 

2.23                           Disclosure Schedule.  The Company has delivered
the Disclosure Schedule and, if applicable, the Disclosure Update to Treasury
and the information contained in the Disclosure

 

13

--------------------------------------------------------------------------------


 

Schedule, as modified by the information contained in the Disclosure Update, if
applicable, is true, complete and correct.

 

2.24                           Previously Acquired Preferred Shares.  If
Treasury holds Previously Acquired Preferred Shares:

 

(a)                                  The Company has not breached any
representation, warranty or covenant set forth in the Original Letter Agreement
or any of the other documents governing the Previously Acquired Preferred Stock.

 

(b)                                 The Company has paid to Treasury: (i) if the
Previously Acquired Preferred Stock is cumulative, all accrued and unpaid
dividends and/or interest then due on the Previously Acquired Preferred Stock;
or (ii) if the Previously Acquired Preferred Stock is non-cumulative, all unpaid
dividends and/or interest due on the Previously Acquired Preferred Shares for
the fiscal quarter prior to the Closing Date plus the accrued and unpaid
dividends and/or interest due on the Previously Acquired Preferred Shares as of
the Closing Date for the fiscal quarter in which the Closing shall occur.

 

2.25                           Related Party Transactions.  Neither the Company
nor any Company Subsidiary has made any extension of credit to any director or
Executive Officer of the Company or any Company Subsidiary, any holder of 5% or
more of the Company’s issued and outstanding capital stock, or any of their
respective spouses or children or to any Affiliate of any of the foregoing
(each, a “Related Party”), other than in compliance with 12 C.F.R Part 215
(Regulation O).  Except as set forth in Part 2.25 of the Disclosure Schedule, to
the Company’s knowledge, no Related Party has any (i) material commercial,
industrial, banking, consulting, legal, accounting, charitable or familial
relationship with any vendor or material customer of the Company or any Company
Subsidiary that is not on arms-length terms, or (ii) direct or indirect
ownership interest in any person or entity with which the Company or any Company
Subsidiary has a material business relationship that is not on arms-length terms
(not including Publicly-traded entities in which such person owns less than two
percent (2%) of the outstanding capital stock).

 

2.26                           Ability to Pay Dividends.  The Company has all
permits, licenses, franchises, authorizations, orders and approvals of, and has
made all filings, applications and registrations with, Governmental Entities and
third parties that are required in order to permit the Company to declare and
pay dividends on the Preferred Shares on the Dividend Payment Dates set forth in
the Certificate of Designation.

 

ARTICLE III

COVENANTS

 

3.1                                 Affirmative Covenants.  The Company hereby
covenants and agrees with Treasury that:

 

(a)                                  Commercially Reasonable Efforts.  Subject
to the terms and conditions of this Agreement, each of the parties will use its
commercially reasonable efforts in good faith to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper

 

14

--------------------------------------------------------------------------------


 

or desirable, or advisable under applicable laws, so as to permit consummation
of the Purchase as promptly as practicable and otherwise to enable consummation
of the transactions contemplated hereby and shall use commercially reasonable
efforts to cooperate with the other party to that end.

 

(b)                                 Certain Notifications until Closing.  From
the Signing Date until the Closing, the Company shall promptly notify Treasury
of (i) any fact, event or circumstance of which it is aware and which would
reasonably be expected to cause any representation or warranty of the Company
contained in this Agreement to be untrue or inaccurate in any material respect
or to cause any covenant or agreement of the Company contained in this Agreement
not to be complied with or satisfied in any material respect and (ii) except as
Previously Disclosed, any fact, circumstance, event, change, occurrence,
condition or development of which the Company is aware and which, individually
or in the aggregate, has had or would reasonably be expected to have a Company
Material Adverse Effect; provided, however, that delivery of any notice pursuant
to this Section 3.1(b) shall not limit or affect any rights of or remedies
available to Treasury.

 

(c)                                  Access, Information and Confidentiality.

 

(i)                                     From the Signing Date until the date on
which all of the Preferred Shares have been redeemed in whole, the Company will
permit, and shall cause each of the Company’s Subsidiaries to permit, Treasury,
the Oversight Officials and their respective agents, consultants, contractors
and advisors to (x) examine any books, papers, records, Tax returns (including
all schedules attached thereto), data and other information; (y) make copies
thereof; and (z) discuss the affairs, finances and accounts of the Company and
the Company Subsidiaries with the personnel of the Company and the Company
Subsidiaries, all upon reasonable notice; provided, that:

 

(A)                        any examinations and discussions pursuant to this
Section 3.1(c)(i) shall be conducted during normal business hours and in such
manner as not to interfere unreasonably with the conduct of the business of the
Company;

 

(B)                          neither the Company nor any Company Subsidiary
shall be required by this Section 3.1(c)(i) to disclose any information to the
extent (x) prohibited by applicable law or regulation, or (y) that such
disclosure would reasonably be expected to cause a violation of any agreement to
which the Company or any Company Subsidiary is a party or would cause a risk of
a loss of privilege to the Company or any Company Subsidiary (provided that the
Company shall use commercially reasonable efforts to make appropriate substitute
disclosure arrangements under circumstances where the restrictions in this
clause (B) apply);

 

(C)                          the obligations of the Company and the Company
Subsidiaries to disclose information pursuant to this Section 3.1(c)(i) to any
Oversight Official or any agent, consultant, contractor and

 

15

--------------------------------------------------------------------------------


 

advisor thereof, such Oversight Official shall have agreed, with respect to
documents obtained under this Section 3.1(c)(i), to follow applicable law and
regulation (and the applicable customary policies and procedures) regarding the
dissemination of confidential materials, including redacting confidential
information from the public version of its reports and soliciting input from the
Company as to information that should be afforded confidentiality, as
appropriate; and

 

(D)                         for avoidance of doubt, such examinations and
discussions may, at Treasury’s option, be conducted on site at any office of the
Company or any Company Subsidiary.

 

(ii)                                  From the Signing Date until the date on
which all of the Preferred Shares have been redeemed in whole, the Company will
deliver, or will cause to be delivered, to Treasury:

 

(A)                        as soon as available after the end of each fiscal
year of the Company, and in any event within 90 days thereafter, a consolidated
balance sheet of the Company as of the end of such fiscal year, and consolidated
statements of income, retained earnings and cash flows of the Company for such
year, in each case prepared in accordance with GAAP applied on a consistent
basis and setting forth in each case in comparative form the figures for the
previous fiscal year of the Company and which shall be audited to the extent
audited financial statements are available;(1)

 

(B)                          as soon as available after the end of the first,
second and third quarterly periods in each fiscal year of the Company, a copy of
any quarterly reports provided to other stockholders of the Company or Company
management by the Company;

 

(C)                          as soon as available after the Company receives any
assessment of the Company’s internal controls, a copy of such assessment (other
than assessments provided by the Appropriate Federal Banking Agency or the
Appropriate State Banking Agency that the Company is prohibited by applicable
law or regulation from disclosing to Treasury);

 

(D)                         annually on a date specified by Treasury, a
completed survey, in a form specified by Treasury, providing, among other
things, a description of how the Company has utilized the funds the

 

--------------------------------------------------------------------------------

(1)  To the extent that the Company informed the Treasury on the Signing Date
that it does not prepare financial statements in accordance with GAAP in the
ordinary course, the Treasury may consider other annual financial reporting
packages acceptable to it in its sole discretion.

 

16

--------------------------------------------------------------------------------


 

Company received hereunder in connection with the sale of the Preferred Shares
and the effects of such funds on the operations and status of the Company;

 

(E)                           as soon as such items become effective, any
amendments to the Charter, bylaws or other organizational documents of the
Company; and

 

(F)                           at the same time as such items are sent to any
stockholders of the Company, copies of any information or documents sent by the
Company to its stockholders.

 

(iii)                               Treasury will use reasonable best efforts to
hold, and will use reasonable best efforts to cause its agents, consultants,
contractors and advisors and United States executive branch officials and
employees, to hold, in confidence all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the Company furnished or made available to it by the
Company or its representatives pursuant to this Agreement (except to the extent
that such information can be shown to have been (A) previously known by such
party on a non-confidential basis, (B) in the public domain through no fault of
such party or (C) later lawfully acquired from other sources by the party to
which it was furnished (and without violation of any other confidentiality
obligation)); provided that nothing herein shall prevent Treasury from
disclosing any Information to the extent required by applicable laws or
regulations or by any subpoena or similar legal process.  Treasury understands
that the Information may contain commercially sensitive confidential information
entitled to an exception from a Freedom of Information Act request.

 

(iv)                              Treasury’s information rights pursuant to
Section 3.1(c)(ii)(A), (B), (C), (E) and (F) and Treasury’s right to receive
certifications from the Company pursuant to Section 3.1(d)(i) may be assigned by
Treasury to a transferee or assignee of the Preferred Shares with a liquidation
preference of no less than an amount equal to 2% of the initial aggregate
liquidation preference of the Preferred Shares.

 

(v)                                 Nothing in this Section shall be construed
to limit the authority that any Oversight Official or any other applicable
regulatory authority has under law.

 

(vi)                              The Company shall provide to Treasury all such
information as Treasury may request from time to time for the purpose of
carrying out the study required by Section 4112 of the SBJA.

 

(d)                             Quarterly Supplemental Reports and Annual
Certifications.

 

(i)                                     Concurrently with the submission of Call
Reports by the Company or the IDI Subsidiary(ies) (as the case may be) for each
quarter ending after the Closing Date, the Company shall deliver to Treasury a
certificate in substantially the form attached hereto as Annex H setting forth a
complete and accurate statement of loans held by the Company in each of the
categories described therein, for the time periods specified therein,
(A) including a signed certification of the Chief Executive Officer, the Chief
Financial Officer and all directors or

 

17

--------------------------------------------------------------------------------


 

trustees of the Company or the IDI Subsidiary(ies) who attested to the Call
Report for the quarter covered by such certificate, that such certificate
(x) has been prepared in conformance with the instructions issued by Treasury
and (y) is true and correct to the best of their knowledge and belief;
(B) completed for such quarter (each, a “Quarterly Supplemental Report”).

 

(ii)                                  Within ninety (90) days after the end of
each fiscal year of the Company during which the Initial Supplemental Report is
submitted pursuant to Section 1.3(j) or the first ten (10) Quarterly
Supplemental Reports are submitted pursuant to Section 3.1(d)(i), the Company
shall deliver to Treasury a certification from the Company’s independent
auditors that the Initial Supplemental Report and/or Quarterly Supplemental
Reports during such fiscal year are complete and accurate with respect to
accounting matters, including policies and procedures and controls over such.

 

(iii)                               Until the date on which the Preferred Shares
are redeemed pursuant to Section 5 of the Certificate of Designation, within
ninety (90) days after the end of each fiscal year of the Company, the Company
shall deliver to Treasury a certificate in substantially the form attached
hereto as Annex I, signed on behalf of the Company by an Executive Officer.

 

(iv)                              If any Initial Supplemental Report or
Quarterly Supplemental Report is inaccurate, Treasury shall be entitled to
recover from the Company, upon demand, the amount of any difference between
(x) the amount of the dividend payment(s) actually made to Treasury based on
such inaccurate report and (y) the correct amount of the dividend
payment(s) that should have been made, but for such inaccuracy.  The Company
shall provide Treasury with a written description of any such inaccuracy within
three (3) business days after the Company’s discovery thereof.

 

(v)                                 Treasury shall have the right from time to
time to modify Annex H,  by posting an amended and restated version of Annex H
on Treasury’s web site, to conform Annex H to (A) reflect changes in GAAP,
(B) reflect changes in the form or content of, or definitions used in, Call
Reports, or (C) to make clarifications and/or technical corrections as Treasury
determines to be reasonably necessary.  Notwithstanding anything herein to the
contrary, upon posting by Treasury on its web site, Annex H shall be deemed to
be amended and restated as so posted, without the need for any further act on
the part of any person or entity.  If any such modification includes a change to
the caption or number of any line item of Annex H, any reference herein to such
line item shall thereafter be a reference to such re-captioned or re-numbered
line item.

 

(e)                                  Bank and Thrift Holding Company Status.  If
the Company is a Bank Holding Company or a Savings and Loan Holding Company on
the Signing Date, then the Company shall maintain its status as a Bank Holding
Company or Savings and Loan Holding Company, as the case may be, for as long as
Treasury owns any Preferred Shares.  The Company shall redeem all Preferred
Shares held by Treasury prior to terminating its status as a Bank Holding
Company or Savings and Loan Holding Company, as applicable.

 

(f)                                    Predominantly Financial.  For as long as
Treasury owns any Preferred Shares, the Company, to the extent it is not itself
an insured depository institution, agrees to

 

18

--------------------------------------------------------------------------------


 

remain predominantly engaged in financial activities.  A company is
predominantly engaged in financial activities if the annual gross revenues
derived by the company and all subsidiaries of the company (excluding revenues
derived from subsidiary depository institutions), on a consolidated basis, from
engaging in activities that are financial in nature or are incidental to a
financial activity under subsection (k) of Section 4 of the Bank Holding Company
Act of 1956 (12 U.S.C. 1843(k)) represent at least 85 percent of the
consolidated annual gross revenues of the company.

 

(g)                                 Capital Covenant.  From the Signing Date
until the date on which all of the Preferred Shares have been redeemed in whole,
the Company and the Company Subsidiaries shall maintain such capital as may be
necessary to meet the minimum capital requirements of the Appropriate Federal
Banking Agency, as in effect from time to time.

 

(h)                                 Reporting Requirements.  Prior to the date
on which all of the Preferred Shares have been redeemed in whole, the Company
covenants and agrees that, at all times on or after the Closing Date, (i) to the
extent it is subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, it shall comply with the terms and conditions set forth in Annex E
or (ii) as soon as practicable after the date that the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act, it
shall comply with the terms and conditions set forth in Annex E.

 

(i)                                     Transfer of Proceeds to Depository
Institutions.  If the Company is a Bank Holding Company or a Savings and Loan
Holding Company, the Company shall immediately transfer to the IDI Subsidiaries,
as equity capital contributions (in a manner that will cause such equity capital
contributions to qualify for inclusion in the Tier 1 capital of the IDI
Subsidiaries), not less than ninety percent (90%) of the proceeds it receives in
connection with the sale of Preferred Shares; provided, however, that:

 

(A)                              no IDI Subsidiary shall receive any amount
pursuant to this Section 3.1(i) in excess of (A) three percent (3%) of the
insured depository institution’s Total Risk-Weighted Assets as reported in its
Call Report filed immediately prior to the Application Date, if the insured
depository institution has Total Assets of more than $1,000,000,000 and less
than $10,000,000,000 as of December 31, 2009or (B) five percent (5%) of the IDI
Subsidiary’s Total Risk-Weighted Assets as reported in its Call Report filed
immediately prior to the Application Date, if the IDI Subsidiary has Total
Assets of $1,000,000,000 or less as of December 31, 2009; and

 

(B)                                if Treasury held Previously Acquired
Preferred Shares immediately prior to the Closing Date, the amount required to
be transferred pursuant this Section 3.1(i) shall be the difference obtained by
subtracting the Repayment Amount from the Purchase Price (unless the Purchase
Price is less than the Repayment Amount, in which case no amount shall be
required to be transferred pursuant to this Section 3.1(i)).

 

(j)                                     Outreach to Minorities, Women and
Veterans.  The Company shall comply with Section 4103(d)(8) of the SBJA.

 

19

--------------------------------------------------------------------------------


 

(k)                                  Certification Related to Sex Offender
Registration and Notification Act.  The Company shall obtain from any business
to which it makes a loan that is funded in whole or in part using funds from the
Purchase Price a written certification that no principal of such business has
been convicted of a sex offense against a minor (as such terms are defined in
section 111 of the Sex Offender Registration and Notification Act, 42 U.S.C.
§16911).  The Company shall retain all such certifications in accordance with
standard recordkeeping practices established by the Appropriate Federal Banking
Agency.

 

3.2                                 Negative Covenants.  The Company hereby
covenants and agrees with Treasury that:

 

(a)                                  Certain Transactions.

 

(i)                                     The Company shall not merge or
consolidate with, or sell, transfer or lease all or substantially all of its
property or assets to, any other party unless the successor, transferee or
lessee party (or its ultimate parent entity), as the case may be (if not the
Company), expressly assumes the due and punctual performance and observance of
each and every covenant, agreement and condition of this Agreement to be
performed and observed by the Company.

 

(ii)                                  Without the prior written consent of
Treasury, until such time as Treasury shall cease to own any Preferred Shares,
the Company shall not permit any of its “significant subsidiaries” (as such term
is defined in Rule 12b-2 promulgated under the Exchange Act) to (A) engage in
any merger, consolidation, statutory share exchange or similar transaction
following the consummation of which such significant subsidiary is not
wholly-owned by the Company, (B) dissolve or sell all or substantially all of
its assets or property other than in connection with an internal reorganization
or consolidation involving wholly-owned subsidiaries of the Company or (C) issue
or sell any shares of its capital stock or any securities convertible or
exercisable for any such shares, other than issuances or sales in connection
with an internal reorganization or consolidation involving wholly-owned
subsidiaries of the Company.

 

(b)                                 Restriction on Dividends and Repurchases. 
The Company covenants and agrees that it shall not violate any of the
restrictions on dividends, distributions, redemptions, repurchases, acquisitions
and related actions set forth in the Certificate of Designation, which are
incorporated by reference herein as if set forth in full.

 

(c)                                  Related Party Transactions.  Until such
time as Treasury ceases to own any debt or equity securities of the Company,
including the Preferred Shares, the Company and the Company Subsidiaries shall
not enter into transactions with Affiliates or related persons (within the
meaning of Item 404 under the SEC’s Regulation S-K) unless (A) such transactions
are on terms no less favorable to the Company and the Company Subsidiaries than
could be obtained from an unaffiliated third party, and (B) have been approved
by the audit committee of the Board of Directors or comparable body of
independent directors of the Company, or if there are no independent directors,
the Board of Directors, provided that the Board of Directors shall maintain
written documentation which supports its determination that the transaction
meets the requirements of clause (A) of this Section 3.2(c).

 

20

--------------------------------------------------------------------------------


 

ARTICLE IV

ADDITIONAL AGREEMENTS

 

4.1                                 Purchase for Investment.  Treasury
acknowledges that the Preferred Shares have not been registered under the
Securities Act or under any state securities laws. Treasury (a) is acquiring the
Preferred Shares pursuant to an exemption from registration under the Securities
Act solely for investment with no present intention to distribute them to any
person in violation of the Securities Act or any applicable U.S. state
securities laws, (b) will not sell or otherwise dispose of any of the Preferred
Shares, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any applicable U.S. state securities laws,
and (c) has such knowledge and experience in financial and business matters and
in investments of this type that it is capable of evaluating the merits and
risks of the Purchase and of making an informed investment decision.

 

4.2                                 Legends.  (a)  Treasury agrees that all
certificates or other instruments representing the Preferred Shares will bear a
legend substantially to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER
(THE “144A EXEMPTION”).  IF ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS
INSTRUMENT IS ADVISED BY THE TRANSFEROR THAT SUCH TRANSFEROR IS RELYING ON THE
144A EXEMPTION, SUCH TRANSFEREE BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT
IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT), (2) AGREES THAT IT WILL NOT OFFER, SELL OR OTHERWISE TRANSFER
THE SECURITIES REPRESENTED BY THIS INSTRUMENT EXCEPT (A) PURSUANT TO A
REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER THE SECURITIES ACT, (B) FOR
SO LONG AS THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE

 

21

--------------------------------------------------------------------------------


 

SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES REPRESENTED
BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.

 

THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND TREASURY, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE
SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 

(b)                                 In the event that any Preferred Shares
(i) become registered under the Securities Act or (ii) are eligible to be
transferred without restriction in accordance with Rule 144 or another exemption
from registration under the Securities Act (other than Rule 144A), the Company
shall issue new certificates or other instruments representing such Preferred
Shares, which shall not contain the applicable legends in Section 4.2(a) above;
provided that Treasury surrenders to the Company the previously issued
certificates or other instruments.

 

4.3                                 Transfer of Preferred Shares.  Subject to
compliance with applicable securities laws, Treasury shall be permitted to
transfer, sell, assign or otherwise dispose of (“Transfer”) all or a portion of
the Preferred Shares at any time, and the Company shall take all steps as may be
reasonably requested by Treasury to facilitate the Transfer of the Preferred
Shares, including without limitation, as set forth in Section 4.4, provided that
Treasury shall not Transfer any Preferred Shares if such transfer would require
the Company to be subject to the periodic reporting requirements of Section 13
or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) and the
Company was not already subject to such requirements.  In furtherance of the
foregoing, the Company shall provide reasonable cooperation to facilitate any
Transfers of the Preferred Shares, including, as is reasonable under the
circumstances, by furnishing such information concerning the Company and its
business as a proposed transferee may reasonably request and making management
of the Company reasonably available to respond to questions of a proposed
transferee in accordance with customary practice, subject in all cases to the
proposed transferee agreeing to a customary confidentiality agreement.

 

4.4                                 Rule 144; Rule 144A; 4(1½) Transactions.
(a)  At all times after the Signing Date, the Company covenants that (1) it
will, upon the request of Treasury or any subsequent holders of the Preferred
Shares (“Holders”), use its reasonable best efforts to (x), to the extent any
Holder is relying on Rule 144 under the Securities Act to sell any of the
Preferred Shares, make “current public information” available, as provided in
Section (c)(1) of Rule 144 (if the Company is a “Reporting Issuer” within the
meaning of Rule 144) or in Section (c)(2) of Rule

 

22

--------------------------------------------------------------------------------


 

144 (if the Company is a “Non-Reporting Issuer” within the meaning of Rule 144),
in either case for such time period as necessary to permit sales pursuant to
Rule 144, (y), to the extent any Holder is relying on the so-called
“Section 4(1½)” exemption to sell any of its Preferred Shares, prepare and
provide to such Holder such information, including the preparation of private
offering memoranda or circulars or financial information, as the Holder may
reasonably request to enable the sale of the Preferred Shares pursuant to such
exemption, or (z) to the extent any Holder is relying on Rule 144A under the
Securities Act to sell any of its Preferred Shares, prepare and provide to such
Holder the information required pursuant to Rule 144A(d)(4), and (2) it will
take such further action as any Holder may reasonably request from time to time
to enable such Holder to sell Preferred Shares without registration under the
Securities Act within the limitations of the exemptions provided by (i) the
provisions of the Securities Act or any interpretations thereof or related
thereto by the SEC, including transactions based on the so-called
“Section 4(1½)” and other similar transactions, (ii) Rule 144 or 144A under the
Securities Act, as such rules may be amended from time to time, or (iii) any
similar rule or regulation hereafter adopted by the SEC; provided that the
Company shall not be required to take any action described in this
Section 4.4(a) that would cause the Company to become subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act if the Company was not
subject to such requirements prior to taking such action.  Upon the request of
any Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

 

(b)                                 The Company agrees to indemnify Treasury,
Treasury’s officials, officers, employees, agents, representatives and
Affiliates, and each person, if any, that controls Treasury within the meaning
of the Securities Act (each, an “Indemnitee”), against any and all losses,
claims, damages, actions, liabilities, costs and expenses (including reasonable
fees, expenses and disbursements of attorneys and other professionals incurred
in connection with investigating, defending, settling, compromising or paying
any such losses, claims, damages, actions, liabilities, costs and expenses),
joint or several, arising out of or based upon any untrue statement or alleged
untrue statement of material fact contained in any document or report provided
by the Company pursuant to this Section 4.4 or any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(c)                                  If the indemnification provided for in
Section 4.4(b) is unavailable to an Indemnitee with respect to any losses,
claims, damages, actions, liabilities, costs or expenses referred to therein or
is insufficient to hold the Indemnitee harmless as contemplated therein, then
the Company, in lieu of indemnifying such Indemnitee, shall contribute to the
amount paid or payable by such Indemnitee as a result of such losses, claims,
damages, actions, liabilities, costs or expenses in such proportion as is
appropriate to reflect the relative fault of the Indemnitee, on the one hand,
and the Company, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, actions, liabilities,
costs or expenses as well as any other relevant equitable considerations.  The
relative fault of the Company, on the one hand, and of the Indemnitee, on the
other hand, shall be determined by reference to, among other factors, whether
the untrue statement of a material fact or omission to state a material fact
relates to information supplied by the Company or by the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; the Company and Treasury agree
that it would not be just and

 

23

--------------------------------------------------------------------------------


 

equitable if contribution pursuant to this Section 4.4(c) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 4.4(b).  No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

 

4.5                                 Depositary Shares.  Upon request by Treasury
at any time following the Closing Date, the Company shall promptly enter into a
depositary arrangement, pursuant to customary agreements reasonably satisfactory
to Treasury and with a depositary reasonably acceptable to Treasury, pursuant to
which the Preferred Shares may be deposited and depositary shares, each
representing a fraction of a Preferred Share, as specified by Treasury, may be
issued. From and after the execution of any such depositary arrangement, and the
deposit of any Preferred Shares, as applicable, pursuant thereto, the depositary
shares issued pursuant thereto shall be deemed “Preferred Shares” and, as
applicable, “Registrable Securities” for purposes of this Agreement.

 

4.6                                 Expenses and Further Assurances.  (a) 
Unless otherwise provided in this Agreement, each of the parties hereto will
bear and pay all costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated under this Agreement, including
fees and expenses of its own financial or other consultants, investment bankers,
accountants and counsel.

 

(b)                                 The Company shall, at the Company’s sole
cost and expense, (i) furnish to Treasury all instruments, documents and other
agreements required to be furnished by the Company pursuant to the terms of this
Agreement, including, without limitation, any documents required to be delivered
pursuant to Section 4.4 above, or which are reasonably requested by Treasury in
connection therewith; (ii) execute and deliver to Treasury such documents,
instruments, certificates, assignments and other writings, and do such other
acts necessary or desirable, to evidence, preserve and/or protect the Preferred
Shares purchased by Treasury, as Treasury may reasonably require; and (iii) do
and execute all and such further lawful and reasonable acts, conveyances and
assurances for the better and more effective carrying out of the intents and
purposes of this Agreement, as Treasury shall reasonably require from time to
time.

 

ARTICLE V

MISCELLANEOUS

 

5.1                                 Termination.  This Agreement shall terminate
upon the earliest to occur of:

 

(a)                                  termination at any time prior to the
Closing:

 

(i)                                     by either Treasury or the Company if the
Closing shall not have occurred on or before the 30th calendar day following the
date on which Treasury issued its preliminary approval of the Company’s
application to participate in SBLF (the “Closing Deadline”); provided, however,
that in the event the Closing has not occurred by the Closing Deadline, the
parties will consult in good faith to determine whether to extend the term of
this Agreement, it being understood that the parties shall be required to
consult only until the fifth calendar day after the Closing Deadline and not be
under any obligation to extend the term of

 

24

--------------------------------------------------------------------------------


 

this Agreement thereafter; provided, further, that the right to terminate this
Agreement under this Section 5.1(a)(i) shall not be available to any party whose
breach of any representation or warranty or failure to perform any obligation
under this Agreement shall have caused or resulted in the failure of the Closing
to occur on or prior to such date; or

 

(ii)                                  by either Treasury or the Company in the
event that any Governmental Entity shall have issued an order, decree or ruling
or taken any other action restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such order, decree, ruling or
other action shall have become final and nonappealable; or

 

(iii)                               by the mutual written consent of Treasury
and the Company; or

 

(b)                                 the date on which all of the Preferred
Shares have been redeemed in whole; or

 

(c)                                  the date on which Treasury has transferred
all of the Preferred Shares to third parties which are not Affiliates of
Treasury.

 

In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

 

5.2                                 Survival.

 

(a)                                  This Agreement and all representations,
warranties, covenants and agreements made herein shall survive the Closing
without limitation.

 

(b)                                 The covenants set forth in Article III and
Annex E and the agreements set forth in Article IV shall, to the extent such
covenants do not explicitly terminate at such time as Treasury no longer owns
any Preferred Shares, survive the termination of this Agreement pursuant to
Section 5.1(c) without limitation until the date on which all of the Preferred
Shares have been redeemed in whole.

 

(c)                                  The rights and remedies of Treasury with
respect to the representations, warranties, covenants and obligations of the
Company herein shall not be affected by any investigation conducted with respect
to, or any knowledge acquired (or capable of being acquired) at any time by
Treasury or any of its personnel or agents with respect to the accuracy or
inaccuracy of, or compliance with, any such representation, warranty, covenant
or obligation.

 

5.3                                 Amendment.  No amendment of any provision of
this Agreement will be effective unless made in writing and signed by an officer
or a duly authorized representative of each party, except as set forth in
Section 3.1(d)(v).  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative of any rights or remedies provided by law.

 

25

--------------------------------------------------------------------------------


 

5.4                                 Waiver of Conditions.  The conditions to
each party’s obligation to consummate the Purchase are for the sole benefit of
such party and may be waived by such party in whole or in part to the extent
permitted by applicable law. No waiver will be effective unless it is in a
writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.

 

5.5                                 Governing Law; Submission to
Jurisdiction, etc.  This Agreement and any claim, controversy or dispute arising
under or related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees (a) to submit to the
exclusive jurisdiction and venue of the United States District Court for the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the Purchase contemplated hereby and (b) that notice may be served
upon (i) the Company at the address and in the manner set forth for notices to
the Company in Section 5.7 and (ii) Treasury at the address and in the manner
set forth for notices to the Company in Section 5.7, but otherwise in accordance
with federal law. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY CIVIL LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE PURCHASE CONTEMPLATED HEREBY.

 

5.6                                 No Relationship to TARP .  The parties
acknowledge and agree that (i) the SBLF program is separate and distinct from
the Troubled Asset Relief Program established by the Emergency Economic
Stabilization Act of 2008; and (ii) the Company shall not, by virtue of the
investment contemplated hereby, be considered a recipient under the Troubled
Asset Relief Program.

 

5.7                                 Notices.  Any notice, request, instruction
or other document to be given hereunder by any party to the other will be in
writing and will be deemed to have been duly given (a) on the date of delivery
if delivered personally, or by facsimile, upon confirmation of receipt, or
(b) on the second business day following the date of dispatch if delivered by a
recognized next day courier service.  All notices to the Company shall be
delivered as set forth on the cover page of this Agreement, or pursuant to such
other instruction as may be designated in writing by the Company to Treasury. 
All notices to Treasury shall be delivered as set forth below, or pursuant to
such other instructions as may be designated in writing by Treasury to the
Company.

 

If to Treasury:

 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW
Washington, D.C. 20220

Attention:  Small Business Lending Fund, Office of Domestic Finance

 

E-mail: SBLFComplSubmissions@treasury.gov

 

26

--------------------------------------------------------------------------------


 

5.8                                 Assignment.  Neither this Agreement nor any
right, remedy, obligation nor liability arising hereunder or by reason hereof
shall be assignable by any party hereto without the prior written consent of the
other party, and any attempt to assign any right, remedy, obligation or
liability hereunder without such consent shall be void, except (a) an
assignment, in the case of a merger, consolidation, statutory share exchange or
similar transaction that requires the approval of the Company’s stockholders (a
“Business Combination”) where such party is not the surviving entity, or a sale
of substantially all of its assets, to the entity which is the survivor of such
Business Combination or the purchaser in such sale, (b) an assignment of certain
rights as provided in Sections 3.1(c) or 3.1(h) or Annex E or (c) an assignment
by Treasury of this Agreement to an Affiliate of Treasury; provided that if
Treasury assigns this Agreement to an Affiliate, Treasury shall be relieved of
its obligations under this Agreement but (i) all rights, remedies and
obligations of Treasury hereunder shall continue and be enforceable by such
Affiliate, (ii) the Company’s obligations and liabilities hereunder shall
continue to be outstanding and (iii) all references to Treasury herein shall be
deemed to be references to such Affiliate.

 

5.9                                 Severability.  If any provision of this
Agreement, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.

 

5.10                           No Third Party Beneficiaries.  Other than as
expressly provided herein, nothing contained in this Agreement, expressed or
implied, is intended to confer upon any person or entity other than the Company
and Treasury (and any Indemnitee) any benefit, right or remedies.

 

5.11                           Specific Performance.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms.  It is
accordingly agreed that the parties shall be entitled (without the necessity of
posting a bond) to specific performance of the terms hereof, this being in
addition to any other remedies to which they are entitled at law or equity.

 

5.12                           Interpretation.  When a reference is made in this
Agreement to “Articles” or “Sections” such reference shall be to an Article or
Section of the Annex of this Agreement in which such reference is contained,
unless otherwise indicated.  When a reference is made in this Agreement to an
“Annex”, such reference shall be to an Annex to this Agreement, unless otherwise
indicated.  The terms defined in the singular have a comparable meaning when
used in the plural, and vice versa.  References to “herein”, “hereof”,
“hereunder” and the like refer to this Agreement as a whole and not to any
particular section or provision, unless the context requires otherwise. The
table of contents and headings contained in this Agreement are for reference
purposes only and are not part of this Agreement. Whenever the words “include”,
“includes” or

 

27

--------------------------------------------------------------------------------


 

“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.  No rule of construction against the
draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement, as this Agreement is entered into between
sophisticated parties advised by counsel.  All references to “$” or “dollars”
mean the lawful currency of the United States of America.  Except as expressly
stated in this Agreement, all references to any statute, rule or regulation are
to the statute, rule or regulation as amended, modified, supplemented or
replaced from time to time (and, in the case of statutes, include any rules and
regulations promulgated under the statute) and to any section of any statute,
rule or regulation include any successor to the section.  References to a
“business day” shall mean any day except Saturday, Sunday and any day on which
banking institutions in the State of New York or the District of Columbia
generally are authorized or required by law or other governmental actions to
close.

 

28

--------------------------------------------------------------------------------


 

ANNEX E

REGISTRATION RIGHTS

 

1.                           Definitions.  Terms not defined in this Annex shall
have the meaning ascribed to such terms in the Agreement. As used in this Annex
E, the following terms shall have the following respective meanings:

 

(a)                      “Holder” means Treasury and any other holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 9 of this Annex E.

 

(b)                     “Holders’ Counsel” means one counsel for the selling
Holders chosen by Holders holding a majority interest in the Registrable
Securities being registered.

 

(c)                      “Pending Underwritten Offering” means, with respect to
any Holder forfeiting its rights pursuant to Section 11 of this Annex E, any
underwritten offering of Registrable Securities in which such Holder has advised
the Company of its intent to register its Registrable Securities either pursuant
to Section 2(b) or 2(d) of this Annex E prior to the date of such Holder’s
forfeiture.

 

(d)                     “Register”, “registered”, and “registration” shall refer
to a registration effected by preparing and (A) filing a registration statement
or amendment thereto in compliance with the Securities Act and applicable
rules and regulations thereunder, and the declaration or ordering of
effectiveness of such registration statement or amendment thereto or (B) filing
a prospectus and/or prospectus supplement in respect of an appropriate effective
registration statement on Form S-3.

 

(e)                      “Registrable Securities” means (A) all Preferred Shares
and (B) any equity securities issued or issuable directly or indirectly with
respect to the securities referred to in the foregoing clause (A) by way of
conversion, exercise or exchange thereof, or share dividend or share split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization,
provided that, once issued, such securities will not be Registrable Securities
when (1) they are sold pursuant to an effective registration statement under the
Securities Act, (2) they shall have ceased to be outstanding or (3) they have
been sold in any transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities.  No Registrable
Securities may be registered under more than one registration statement at any
one time.

 

(f)                        “Registration Expenses” mean all expenses incurred by
the Company in effecting any registration pursuant to this Agreement (whether or
not any registration or prospectus becomes effective or final) or otherwise
complying with its obligations under this Annex E, including all registration,
filing and listing fees, printing expenses, fees and disbursements of counsel
for the Company, blue sky fees and expenses, expenses incurred in connection
with any “road show”, the reasonable fees and disbursements of Holders’ Counsel,
and expenses of the Company’s independent accountants in connection with any
regular or

 

1

--------------------------------------------------------------------------------


 

special reviews or audits incident to or required by any such registration, but
shall not include Selling Expenses.

 

(g)                     “Rule 144”, “Rule 144A”, “Rule 159A”, “Rule 405” and
“Rule 415” mean, in each case, such rule promulgated under the Securities Act
(or any successor provision), as the same shall be amended from time to time.

 

(h)                     “Selling Expenses” mean all discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder (other than the
fees and disbursements of Holders’ Counsel included in Registration Expenses).

 

(i)                         “Special Registration” means the registration of
(A) equity securities and/or options or other rights in respect thereof solely
registered on Form S-4 or Form S-8 (or successor form) or (B) shares of equity
securities and/or options or other rights in respect thereof to be offered to
directors, members of management, employees, consultants, customers, lenders or
vendors of the Company or Company Subsidiaries or in connection with dividend
reinvestment plans.

 

2.                           Registration.

 

(a)                      The Company covenants and agrees that as promptly as
practicable after the date that the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act (and in any event no
later than 30 days thereafter), the Company shall prepare and file with the SEC
a Shelf Registration Statement covering all Registrable Securities (or otherwise
designate an existing shelf registration on an appropriate form under Rule 415
under the Securities Act (a “Shelf Registration Statement”) filed with the SEC
to cover the Registrable Securities), and, to the extent the Shelf Registration
Statement has not theretofore been declared effective or is not automatically
effective upon such filing, the Company shall use reasonable best efforts to
cause such Shelf Registration Statement to be declared or become effective and
to keep such Shelf Registration Statement continuously effective and in
compliance with the Securities Act and usable for resale of such Registrable
Securities for a period from the date of its initial effectiveness until such
time as there are no Registrable Securities remaining (including by refiling
such Shelf Registration Statement (or a new Shelf Registration Statement) if the
initial Shelf Registration Statement expires).  Notwithstanding the foregoing,
if the Company is not eligible to file a registration statement on Form S-3,
then the Company shall not be obligated to file a Shelf Registration Statement
unless and until requested to do so in writing by Treasury.

 

(b)                     Any registration pursuant to Section 2(a) of this Annex
E shall be effected by means of a Shelf Registration Statement on an appropriate
form under Rule 415 under the Securities Act (a “Shelf Registration
Statement”).  If any Holder intends to distribute any Registrable Securities by
means of an underwritten offering it shall promptly so advise the Company and
the Company shall take all reasonable steps to facilitate such distribution,
including the actions required pursuant to Section 2(d) of this Annex E;
provided that the Company shall not be required to facilitate an underwritten
offering of Registrable Securities unless (i) the expected gross proceeds from
such offering exceed $200,000 or (ii) such underwritten offering includes all of
the outstanding Registrable Securities held by such Holder.

 

2

--------------------------------------------------------------------------------


 

The lead underwriters in any such distribution shall be selected by the Holders
of a majority of the Registrable Securities to be distributed.

 

(c)                      The Company shall not be required to effect a
registration (including a resale of Registrable Securities from an effective
Shelf Registration Statement) or an underwritten offering pursuant to Section 2
of this Annex E:  (A) with respect to securities that are not Registrable
Securities; or (B) if the Company has notified all Holders that in the good
faith judgment of the Board of Directors, it would be materially detrimental to
the Company or its security holders for such registration or underwritten
offering to be effected at such time, in which event the Company shall have the
right to defer such registration for a period of not more than 45 days after
receipt of the request of any Holder; provided that such right to delay a
registration or underwritten offering shall be exercised by the Company (1) only
if the Company has generally exercised (or is concurrently exercising) similar
black-out rights against holders of similar securities that have registration
rights and (2) not more than three times in any 12-month period and not more
than 90 days in the aggregate in any 12-month period.

 

(d)                     If during any period when an effective Shelf
Registration Statement is not available, the Company proposes to register any of
its equity securities, other than a registration pursuant to Section 2(a) of
this Annex E or a Special Registration, and the registration form to be filed
may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice to all
Holders of its intention to effect such a registration (but in no event less
than ten days prior to the anticipated filing date) and will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within ten business days after
the date of the Company’s notice (a “Piggyback Registration”).  Any such person
that has made such a written request may withdraw its Registrable Securities
from such Piggyback Registration by giving written notice to the Company and the
managing underwriter, if any, on or before the fifth business day prior to the
planned effective date of such Piggyback Registration.  The Company may
terminate or withdraw any registration under this Section 2(d) of this Annex E
prior to the effectiveness of such registration, whether or not any Holders have
elected to include Registrable Securities in such registration.

 

(e)                      If the registration referred to in Section 2(d) of this
Annex E is proposed to be underwritten, the Company will so advise all Holders
as a part of the written notice given pursuant to Section 2(d) of this Annex E. 
In such event, the right of all Holders to registration pursuant to Section 2 of
this Annex E will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such person’s Registrable Securities in the
underwriting if such securities are of the same class of securities as the
securities to be offered in the underwritten offering, and each such person will
(together with the Company and the other persons distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company; provided that Treasury (as opposed to other Holders) shall not be
required to indemnify any person in connection with any registration. If any
participating person disapproves of the terms of the underwriting, such person
may elect to withdraw therefrom by written notice to the Company, the managing
underwriters and Treasury (if Treasury is participating in the underwriting).

 

3

--------------------------------------------------------------------------------


 

(f)                        If either (x) the Company grants “piggyback”
registration rights to one or more third parties to include their securities in
an underwritten offering under the Shelf Registration Statement pursuant to
Section 2(b) of this Annex E or (y) a Piggyback Registration under
Section 2(d) of this Annex E relates to an underwritten offering on behalf of
the Company, and in either case the managing underwriters advise the Company
that in their reasonable opinion the number of securities requested to be
included in such offering exceeds the number which can be sold without adversely
affecting the marketability of such offering (including an adverse effect on the
per share offering price), the Company will include in such offering only such
number of securities that in the reasonable opinion of such managing
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (A) first, in
the case of a Piggyback Registration under Section 2(d) of this Annex E, the
securities the Company proposes to sell, (B) then the Registrable Securities of
all Holders who have requested inclusion of Registrable Securities pursuant to
Section 2(b) or Section 2(d) of this Annex E, as applicable, pro rata on the
basis of the aggregate number of such securities or shares owned by each such
Holder and (C) lastly, any other securities of the Company that have been
requested to be so included, subject to the terms of this Agreement; provided,
however, that if the Company has, prior to the Signing Date, entered into an
agreement with respect to its securities that is inconsistent with the order of
priority contemplated hereby then it shall apply the order of priority in such
conflicting agreement to the extent that it would otherwise result in a breach
under such agreement.

 

3.                           Expenses of Registration.  All Registration
Expenses incurred in connection with any registration, qualification or
compliance hereunder shall be borne by the Company.  All Selling Expenses
incurred in connection with any registrations hereunder shall be borne by the
holders of the securities so registered pro rata on the basis of the aggregate
offering or sale price of the securities so registered.

 

4.                           Obligations of the Company.  Whenever required to
effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:

 

(a)                      Prepare and file with the SEC a prospectus supplement
or post-effective amendment with respect to a proposed offering of Registrable
Securities pursuant to an effective registration statement, subject to Section 4
of this Annex E, keep such registration statement effective and keep such
prospectus supplement current until the securities described therein are no
longer Registrable Securities.

 

(b)                     Prepare and file with the SEC such amendments and
supplements to the applicable registration statement and the prospectus or
prospectus supplement used in connection with such registration statement as may
be necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement.

 

(c)                      Furnish to the Holders and any underwriters such number
of copies of the applicable registration statement and each such amendment and
supplement thereto (including in

 

4

--------------------------------------------------------------------------------


 

each case all exhibits) and of a prospectus, including a preliminary prospectus,
in conformity with the requirements of the Securities Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Registrable Securities owned or to be distributed by them.

 

(d)                     Use its reasonable best efforts to register and qualify
the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders or any managing underwriter(s), to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and to take any other action which may be
reasonably necessary to enable such seller to consummate the disposition in such
jurisdictions of the securities owned by such Holder; provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions.

 

(e)                      Notify each Holder of Registrable Securities at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act of the happening of any event as a result of which the applicable
prospectus, as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing.

 

(f)                        Give written notice to the Holders:

 

(i)                                     when any registration statement or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;

 

(ii)                                  of any request by the SEC for amendments
or supplements to any registration statement or the prospectus included therein
or for additional information;

 

(iii)                               of the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose;

 

(iv)                              of the receipt by the Company or its legal
counsel of any notification with respect to the suspension of the qualification
of the applicable Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(v)                                 of the happening of any event that requires
the Company to make changes in any effective registration statement or the
prospectus related to the registration statement in order to make the statements
therein not misleading (which notice shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made);
and

 

(vi)                              if at any time the representations and
warranties of the Company contained in any underwriting agreement contemplated
by Section 4(j) of this Annex E cease to be true and correct.

 

5

--------------------------------------------------------------------------------


 

(g)                     Use its reasonable best efforts to prevent the issuance
or obtain the withdrawal of any order suspending the effectiveness of any
registration statement referred to in Section 4(f)(iii) of this Annex E at the
earliest practicable time.

 

(h)                     Upon the occurrence of any event contemplated by
Section 4(e) or 4(f)(v) of this Annex E, promptly prepare a post-effective
amendment to such registration statement or a supplement to the related
prospectus or file any other required document so that, as thereafter delivered
to the Holders and any underwriters, the prospectus will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  If the Company notifies the Holders in accordance with
Section 4(f)(v) to suspend the use of the prospectus until the requisite changes
to the prospectus have been made, then the Holders and any underwriters shall
suspend use of such prospectus and use their reasonable best efforts to return
to the Company all copies of such prospectus (at the Company’s expense) other
than permanent file copies then in such Holders’ or underwriters’ possession. 
The total number of days that any such suspension may be in effect in any
12-month period shall not exceed 90 days.

 

(i)                         Use reasonable best efforts to procure the
cooperation of the Company’s transfer agent in settling any offering or sale of
Registrable Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).

 

(j)                         If an underwritten offering is requested pursuant to
Section 2(b) of this Annex E, enter into an underwriting agreement in customary
form, scope and substance and take all such other actions reasonably requested
by the Holders of a majority of the Registrable Securities being sold in
connection therewith or by the managing underwriter(s), if any, to expedite or
facilitate the underwritten disposition of such Registrable Securities, and in
connection therewith in any underwritten offering (including making members of
management and executives of the Company available to participate in “road
shows”, similar sales events and other marketing activities), (A) make such
representations and warranties to the Holders that are selling stockholders and
the managing underwriter(s), if any, with respect to the business of the Company
and its subsidiaries, and the Shelf Registration Statement, prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in customary form, substance and scope, and, if true,
confirm the same if and when requested, (B) use its reasonable best efforts to
furnish the underwriters with opinions of counsel to the Company, addressed to
the managing underwriter(s), if any, covering the matters customarily covered in
such opinions requested in underwritten offerings, (C) use its reasonable best
efforts to obtain “cold comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Shelf Registration Statement)
who have certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (D) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten offerings (provided that Treasury shall not be obligated to
provide any indemnity), and (E) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in

 

6

--------------------------------------------------------------------------------


 

connection therewith, their counsel and the managing underwriter(s), if any, to
evidence the continued validity of the representations and warranties made
pursuant to clause (A) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company.

 

(k)                      Make available for inspection by a representative of
Holders that are selling stockholders, the managing underwriter(s), if any, and
any attorneys or accountants retained by such Holders or managing
underwriter(s), at the offices where normally kept, during reasonable business
hours, financial and other records, pertinent corporate documents and properties
of the Company, and cause the officers, directors and employees of the Company
to supply all information in each case reasonably requested (and of the type
customarily provided in connection with due diligence conducted in connection
with a registered public offering of securities) by any such representative,
managing underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.

 

(l)                         Use reasonable best efforts to cause all such
Registrable Securities to be listed on each national securities exchange on
which similar securities issued by the Company are then listed or, if no similar
securities issued by the Company are then listed on any national securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on such securities exchange as Treasury may designate.

 

(m)                   If requested by Holders of a majority of the Registrable
Securities being registered and/or sold in connection therewith, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Holders of a majority of the Registrable Securities
being registered and/or sold in connection therewith or managing underwriter(s),
if any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.

 

(n)                     Timely provide to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder.

 

7

--------------------------------------------------------------------------------


 

5.                           Suspension of Sales.  Upon receipt of written
notice from the Company that a registration statement, prospectus or prospectus
supplement contains or may contain an untrue statement of a material fact or
omits or may omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or that circumstances
exist that make inadvisable use of such registration statement, prospectus or
prospectus supplement, each Holder of Registrable Securities shall forthwith
discontinue disposition of Registrable Securities until such Holder has received
copies of a supplemented or amended prospectus or prospectus supplement, or
until such Holder is advised in writing by the Company that the use of the
prospectus and, if applicable, prospectus supplement may be resumed, and, if so
directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice.  The total number of days that any such suspension may be in effect in
any 12-month period shall not exceed 90 days.

 

6.                           Termination of Registration Rights.  A Holder’s
registration rights as to any securities held by such Holder (and its
Affiliates, partners, members and former members) shall not be available unless
such securities are Registrable Securities.

 

7.                           Furnishing Information.

 

(a)                      No Holder shall use any free writing prospectus (as
defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.

 

(b)                     It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Section 4 of this Annex E that the
selling Holders and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.

 

8.                           Indemnification.

 

(a)                      The Company agrees to indemnify each Holder and, if a
Holder is a person other than an individual, such Holder’s officers, directors,
employees, agents, representatives and Affiliates, and in the case of Treasury,
Treasury’s officials, and each person, if any, that controls a Holder within the
meaning of the Securities Act (each, an “Indemnitee”), against any and all
losses, claims, damages, actions, liabilities, costs and expenses (including
reasonable fees, expenses and disbursements of attorneys and other professionals
incurred in connection with investigating, defending, settling, compromising or
paying any such losses, claims, damages, actions, liabilities, costs and
expenses), joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of material fact contained in any registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto or any documents incorporated
therein by reference or contained in any free writing prospectus (as such term
is defined in Rule 405) prepared by the Company or authorized by it in writing
for use by such Holder (or any amendment or supplement thereto); or any omission
to state therein a material fact required to be stated therein or necessary to
make the

 

8

--------------------------------------------------------------------------------


 

statements therein, in light of the circumstances under which they were made,
not misleading; provided, that the Company shall not be liable to such
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon (A) an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee for
use in connection with such registration statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (B)  offers or sales effected by or on
behalf of such Indemnitee “by means of” (as defined in Rule 159A) a “free
writing prospectus” (as defined in Rule 405) that was not authorized in writing
by the Company.

 

(b)                     If the indemnification provided for in Section 8(a) of
this Annex E is unavailable to an Indemnitee with respect to any losses, claims,
damages, actions, liabilities, costs or expenses referred to therein or is
insufficient to hold the Indemnitee harmless as contemplated therein, then the
Company, in lieu of indemnifying such Indemnitee, shall contribute to the amount
paid or payable by such Indemnitee as a result of such losses, claims, damages,
actions, liabilities, costs or expenses in such proportion as is appropriate to
reflect the relative fault of the Indemnitee, on the one hand, and the Company,
on the other hand, in connection with the statements or omissions which resulted
in such losses, claims, damages, actions, liabilities, costs or expenses as well
as any other relevant equitable considerations.  The relative fault of the
Company, on the one hand, and of the Indemnitee, on the other hand, shall be
determined by reference to, among other factors, whether the untrue statement of
a material fact or omission to state a material fact relates to information
supplied by the Company or by the Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission;  the Company and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section 8(b) of this Annex E
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in
Section 8(a) of this Annex E.  No Indemnitee guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from the Company if the Company was not guilty
of such fraudulent misrepresentation.

 

9.                           Assignment of Registration Rights.  The rights of
Treasury to registration of Registrable Securities pursuant to Section 2 of this
Annex E may be assigned by Treasury to a transferee or assignee of Registrable
Securities; provided, however, the transferor shall, within ten days after such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the number and type of Registrable Securities that
are being assigned.

 

10.                     Clear Market.  With respect to any underwritten offering
of Registrable Securities by Holders pursuant to this Annex E, the Company
agrees not to effect (other than pursuant to such registration or pursuant to a
Special Registration) any public sale or distribution, or to file any Shelf
Registration Statement (other than such registration or a Special Registration)
covering

 

9

--------------------------------------------------------------------------------


 

any preferred stock of the Company or any securities convertible into or
exchangeable or exercisable for preferred stock of the Company, during the
period not to exceed ten days prior and 60 days following the effective date of
such offering or such longer period up to 90 days as may be requested by the
managing underwriter for such underwritten offering.  The Company also agrees to
cause such of its directors and senior executive officers to execute and deliver
customary lock-up agreements in such form and for such time period up to 90 days
as may be requested by the managing underwriter.

 

11.                     Forfeiture of Rights.  At any time, any holder of
Registrable Securities (including any Holder) may elect to forfeit its rights
set forth in this Annex E from that date forward; provided, that a Holder
forfeiting such rights shall nonetheless be entitled to participate under
Section 2(d) — (f) of this Annex E in any Pending Underwritten Offering to the
same extent that such Holder would have been entitled to if the Holder had not
withdrawn; and provided, further, that no such forfeiture shall terminate a
Holder’s rights or obligations under Section 7 of this Annex E with respect to
any prior registration or Pending Underwritten Offering.

 

12.                     Specific Performance.  The parties hereto acknowledge
that there would be no adequate remedy at law if the Company fails to perform
any of its obligations under this Annex E and that Holders from time to time may
be irreparably harmed by any such failure, and accordingly agree that such
Holders, in addition to any other remedy to which they may be entitled at law or
in equity, to the fullest extent permitted and enforceable under applicable law
shall be entitled to compel specific performance of the obligations of the
Company under this Annex E in accordance with the terms and conditions of this
Annex E.

 

13.                     No Inconsistent Agreements.  The Company shall not, on
or after the Signing Date, enter into any agreement with respect to its
securities that may impair the rights granted to Holders under this Annex E or
that otherwise conflicts with the provisions hereof in any manner that may
impair the rights granted to Holders under this Annex E.  In the event the
Company has, prior to the Signing Date, entered into any agreement with respect
to its securities that is inconsistent with the rights granted to Holders under
this Annex E (including agreements that are inconsistent with the order of
priority contemplated by Section 2(f) of Annex E) or that may otherwise conflict
with the provisions hereof, the Company shall use its reasonable best efforts to
amend such agreements to ensure they are consistent with the provisions of this
Annex E.

 

14.                     Certain Offerings by Treasury.  An “underwritten”
offering or other disposition shall include any distribution of such securities
on behalf of Treasury by one or more broker-dealers, an “underwriting agreement”
shall include any purchase agreement entered into by such broker-dealers, and
any “registration statement” or “prospectus” shall include any offering document
approved by the Company and used in connection with such distribution.

 

10

--------------------------------------------------------------------------------